DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 11/09/2022 based on decision on appeal dated September 14, 2022. Claims 28, 30-32, 38, 40-42 and 44 are cancelled.  Therefore, claims 23, 25-27, 33, 35-37  and  43  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2022 has been  entered.



Claim Objections
Claims 25 and 35 are objected to because of the following informalities: 
Claims 25 and 35, in line 1/3, "wherein dropping ….. comprises: dropping the at least one demodulation reference signal further based on rules.” should be replaced by "wherein the dropping ….. comprises: the dropping the at least one demodulation reference signal further based on rules." Or, re-phrase the limitation in a way to avoid any antecedent issue associated with the claimed feature “dropping”.
     Appropriate correction is required.

 				 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25-27, 33, 35-37 and  43   are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (2018/0098337), Lee hereinafter, in view of  Lin et. al (2014/0029428, submitted in IDS as of 04/07/2021, PCT/EP, identified as D4), Lin, hereinafter.

Re. claims  23, 33 and 43, Lee teaches  a method (¶0011), a non-transitory computer readable medium (Fig. 35, 3522) comprising program instructions for causing an apparatus to perform (¶0507/¶0512) at least and an apparatus (Fig. 35,UE 3520), comprising: at least one processor (Fig. 35, processor, 3521); and at least one memory (Fig. 35, Memory, 3522) including computer program code (¶0507/¶0512), wherein the at least one memory and the computer program code (¶0507/¶0512) are configured to, with the at least one processor, cause the apparatus at least to operate a user equipment to follow a shortened transmission time interval, wherein the shortened transmission time interval is an integer number, L, of symbols in length (¶0073 - "downlink (DL)" refers to communication from the eNB to the UE, and "uplink (UL)" refers to communication from the UE to the eNB. …. ¶0312 - FIG. 23 illustrates one example of a short TTI frame structure, ¶0313 -  Referring to FIG. 23, in a downlink and an uplink radio frame, a plurality of short TTIs (2320) lasting less than 1 ms …. … ¶0315 -  More specifically, the legacy TTI comprises two slots, and each slot further comprises a first short TTI 2330 and a second short TTI 2340.  Here, each slot may correspond to one short TTI. ¶0316 - The first short TTI may comprise 4 symbols, and the second short TTI may comprise 3 symbols. Here, length of both short TTIs do have  4 and 3 symbol length, which are integer number); and sending, in an uplink direction, a demodulation reference signal in at least a first symbol of the L symbols of the shortened transmission time interval (¶0073 - "downlink (DL)" refers to communication from the eNB to the UE, and "uplink (UL)" refers to communication from the UE to the eNB. ¶0357 - DMRS (DeModulation Reference Signal) for PUCCH/PUSCH in the Short TTI Frame Structure. FIG. 26a-b & ¶0359 - the DMRS 2610 in the PUSCH is transmitted through one symbol located in the middle of each short TTI. FIG. 26a-b & ¶0360 - DMRS of the PUSCH is transmitted through the second symbol for the case of the first short TTI of 4 symbols, and the DMRS of the PUSCH is transmitted through the second symbol for the case of the second short TTI of 3 symbols. FIG. 26c & ¶0365 -  DMRS for the first short TTI is made to be transmitted from the fourth symbol of the first short TTI, and the DMRS for the second short TTI is made to be transmitted from the first symbol of the second short TTI.),

    PNG
    media_image1.png
    719
    1257
    media_image1.png
    Greyscale

          Yet, Lee does not expressly  teach receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication.
            However, in the field of endeavor, Lin explicitly discloses receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication. (Fig. 1-8 & ¶0008 - selectively transmitting or not transmitting a demodulation pilot in a subframe according to a setting, in a control signaling, of triggering or not triggering a demodulation pilot transmission in the subframe. Fig. 1-8 & ¶0009 - setting of triggering or not triggering a demodulation pilot transmission in the subframe may include: being realized in an instruction manner in the control signaling; and the instruction manner is that an eNode B instructs through the control signaling whether or not transmitting the demodulation pilot in a resource allocated to a user equipment. Fig. 1-8 & ¶0011 - when a service is a dynamic scheduling service, the instruction manner is that the eNode B instructs, by setting corresponding bit of a physical control channel as 1 or 0, triggering or not triggering the demodulation pilot transmission in the subframe. Fig. 1-8 & ¶0044 - when a service is a dynamic scheduling service, the instruction manner is that the eNode B instructs, by setting corresponding bit of a Physical Control Channel (PDCCH) as 1 or 0, triggering or not triggering the demodulation pilot transmission in the subframe. ….when the corresponding bit of the PDCCH is set as 1, the eNode B instructs that the demodulation pilot transmission in the subframe is triggered; when the corresponding bit of the PDCCH is set as 0, the eNode B instructs that the demodulation pilot transmission in the subframe is not triggered).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of transmitting and receiving data in wireless communication system to include Lin’s invention of a system and a method for transmitting pilot signal   in LTE/LTE-Advanced communication system, because it provides an efficient mechanism in transmitting a pilot, which are capable of reducing the pilot overhead and improving the capacity of the LTE/LTE-Advanced communication system. (¶0002-¶0005, Lin)

Re. claims 25 and 35,  Lee and Lin teach claims 23 and 33.
Yet, Lee does not expressly  teach wherein dropping the at least one demodulation reference signal based on the indication comprises: dropping the at least one demodulation reference signal further based on rules.
  	However, in the field of endeavor, Lin explicitly discloses wherein dropping the at least one demodulation reference signal based on the indication comprises: dropping the at least one demodulation reference signal further based on rules. (Fig. 1-8 & ¶0007 - A method for transmitting a pilot is provided, which includes the following step. Fig. 1-8 & ¶0008 - selectively transmitting or not transmitting a demodulation pilot in a subframe according to a setting, in a control signaling, of triggering or not triggering a demodulation pilot transmission in the subframe. Fig. 1-8 & ¶0044 - when a service is a dynamic scheduling service, the instruction manner is that the eNode B instructs, by setting corresponding bit of a Physical Control Channel (PDCCH) as 1 or 0, triggering or not triggering the demodulation pilot transmission in the subframe. …. when the corresponding bit of the PDCCH is set as 1, the eNode B instructs that the demodulation pilot transmission in the subframe is triggered; when the corresponding bit of the PDCCH is set as 0, the eNode B instructs that the demodulation pilot transmission in the subframe is not triggered).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of transmitting and receiving data in wireless communication system to include Lin’s invention of a system and a method for transmitting pilot signal   in LTE/LTE-Advanced communication system, because it provides an efficient mechanism in transmitting a pilot, which are capable of reducing the pilot overhead and improving the capacity of the LTE/LTE-Advanced communication system. (¶0002-¶0005, Lin)

Re. claims 26 and 36,  Lee and Lin teach claims 25 and 35.
Yet, Lee does not expressly  teach wherein the rules are known in advance by the user equipment and are configured to the user equipment by a network, specification, or manufacturer.
However, in the field of endeavor, Lin explicitly discloses wherein the rules are known in advance by the user equipment and are configured to the user equipment by a network, specification, or manufacturer. (Fig. 1-8 & ¶0021 - the pilot selectively transmitting unit may be further so configured that when the resource allocated to the user equipment by the eNode B is an uplink resource. Fig. 1-8 & ¶0068 - a system for transmitting a pilot is provided, which includes a pilot selectively transmitting unit. The pilot selectively transmitting unit is configured to selectively transmit or not transmit a demodulation pilot in a subframe according to a setting, in a control signaling, of triggering or not triggering a demodulation pilot transmission in the subframe).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of transmitting and receiving data in wireless communication system to include Lin’s invention of a system and a method for transmitting pilot signal   in LTE/LTE-Advanced communication system, because it provides an efficient mechanism in transmitting a pilot, which are capable of reducing the pilot overhead and improving the capacity of the LTE/LTE-Advanced communication system. (¶0002-¶0005, Lin)

Re. claims 27 and 37,  Lee and Lin teach claims 25 and 35.
Yet, Lee does not expressly  teach  receiving the dynamic indication to operate in conjunction with or in supplement to the rules.
However, in the field of endeavor, Lin explicitly discloses receiving the dynamic indication to operate in conjunction with or in supplement to the rules. (Fig. 1-8 & ¶0012 - when the resource allocated to the user equipment by the eNode B is an uplink resource and the eNode B instructs, through the control signaling, triggering the demodulation pilot transmission in an uplink subframe, the method further includes that: the user equipment transmits the demodulation pilot over part or all of subcarriers at a specific fixed symbol location in the uplink subframe to which the allocated resource belong. See ¶0014-¶0015. Fig. 1-8 & ¶0026 - the pilot selectively transmitting unit may be further so configured that when the resource allocated to the user equipment by the eNode B is a downlink resource and the eNode B instructs, through the control signaling, triggering the demodulation pilot transmission in a downlink subframe, the eNode B transmits the demodulation pilot at a fixed time-frequency location in the downlink subframe to which the allocated resource belongs;)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Lee’s invention of transmitting and receiving data in wireless communication system to include Lin’s invention of a system and a method for transmitting pilot signal   in LTE/LTE-Advanced communication system, because it provides an efficient mechanism in transmitting a pilot, which are capable of reducing the pilot overhead and improving the capacity of the LTE/LTE-Advanced communication system. (¶0002-¶0005, Lin)

Response to Arguments

Applicant's arguments filed 07/18/2019, 11/15/2019 & 11/09/2022 have been fully considered but they are not persuasive.      
 
Regarding arguments in pages  11-14 as submitted on 07/18/2019 & in pages  12-14 as submitted on 11/15/2019 in reference to Lee (2018/0098337),  applicant argues that Lee fails to teach, “receiving, in a downlink direction, a dynamic indication to drop at least one demodulation reference signal from an uplink transmission, and dropping the at least one demodulation reference signal based on the indication”. Examiner agrees with the applicant, however, in the analogous art, Lin et. al (2014/0029428, submitted in IDS, PCT/EP as of 04/07/2021, identified as D4), discloses the limitation as explained in §103 rejection.


For these reasons, it is maintained that  23, 33 and 43 are unpatentable over Lee, in view of Lin (a new reference as submitted in IDS as of 04/07/2021, identified as D4 in PCT/EP ). 
As all other dependent claims depend either directly or indirectly from the independent claims 23 and  33,  similar rationale also applies to all respective dependent claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467